United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Leesville, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1921
Issued: December 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2017 appellant filed a timely appeal from an August 16, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of appellant’s case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a June 15, 2017
injury while in the performance of duty, as alleged.
FACTUAL HISTORY
On July 6, 2017 appellant, then a 41-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on June 15, 2017, a customer threatened to shoot her and damage her
car while she was in the performance of duty. She explained that, as a result, she suffered
1

5 U.S.C. § 8101 et seq.

emotional stresses, anxiety, post-traumatic stress disorder (PTSD), and anxiousness. Appellant
stopped work on June 22, 2017. On the reverse side of the claim form, appellant’s supervisor
checked a box marked “yes” indicating that their knowledge of the facts about the injury agreed
with the statements of the employee or witnesses.
In a narrative statement dated July 6, 2017, appellant indicated that she was experiencing
severe panic attacks, which caused her to feel nervous and fearful. She also related that her
stomach was in knots and that she experienced chest pain. Appellant explained that when a car
back-fired she “dove for the side of [her] car for protection.” She noted that, in her mind, it
sounded like “gunfire” and she no longer felt safe in her job. Appellant also indicated that she was
always looking over her shoulder, and she could not sleep and she could still hear the customer
who threatened her yelling with his hand in her face. She further noted that when she did eat, she
regurgitated and felt pain throughout her body.
By development letter dated July 13, 2017, OWCP informed appellant of the type of
evidence needed to establish her claim and requested that she submit such evidence within 30 days.
In an accompanying questionnaire, it asked her to describe in detail how the claimed injury
occurred.
No evidence was received.
By decision dated August 16, 2017, OWCP denied appellant’s claim, finding that appellant
had not established that the claimed June 15, 2017 incident occurred, as alleged. It also indicated
that no medical evidence containing a diagnosis was provided.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 and that an injury was sustained in the performance of duty.3
These are the essential elements of each and every compensation claim, regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged.5 Second, the employee

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

2

must submit sufficient evidence, generally only in the form of medical evidence, to establish that
the employment incident caused a personal injury.6
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.7 To establish causal
relationship between the condition, as well as any attendant disability claimed, and the
employment event or incident, the employee must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting such causal relationship.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a June 15, 2017
injury in the performance of duty, as alleged.
Appellant alleged that on June 15, 2017 a customer threatened to shoot her and damage her
car while she was in the performance of duty. By letter dated July 13, 2017, OWCP advised
appellant of the type of evidence needed to establish her claim and afforded appellant 30 days to
submit the necessary evidence. As appellant did not respond to the request for factual information,
the record lacks sufficient factual evidence to establish the details of how the claimed injury
occurred. Thus, the Board finds that appellant has not met her burden of proof.9
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a June 15, 2017
injury in the performance of duty, as alleged.

6

Id.

7

J.Z., 58 ECAB 529 (2007).

8

Michael E. Smith, 50 ECAB 313 (1999).

9

Supra note 5.

3

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

